     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 1 of 17



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

SHERRY DEVASHER

            PLAINTIFF,
v.
                                               CASE NO.:

HOLLY NAVARRE WATER SYSTEM, INC.

          DEFENDANT.
____________________________________/

                                 COMPLAINT

      Plaintiff, SHERRY DEVASHER, (hereinafter referred to as “DeVasher” or

“Plaintiff”), by and through her undersigned attorney, sues the Defendant, Holly

Navarre Water System, Inc., (hereinafter referred to as the “HNWS” or

“DEFENDANT”), and alleges as follows:

                          JURISDICTION AND VENUE

      1.    This is an action to remedy discrimination on the basis of gender,

hostile work environment, and in retaliation for reporting the discriminatory acts,

in the terms, conditions, and privileges of Plaintiff’s employment in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.,

and the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes, Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §



                                         1
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 2 of 17



262 et seq., and Amendments (ADEAA), and the Florida Public Whistleblower’s

Act (“FPWA”) §§ 112.3187-112.31895, Florida Statute.

      2.     Plaintiff   has   complied   with   all   conditions   precedent   and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff dual filed a

Charge of Discrimination with the Florida Commission on Human Relations

(“FCHR” No.: 201914657) and the United States Equal Employment Opportunity

Commission (“EEOC” No.: 15D201800919) on August 6, 2018. On February 2,

2019, more than 180 days lapsed since the charge was filed and the FCHR had not

concluded its investigation nor made a determination as required pursuant to Fla.

Stat. § 760.11(3). Plaintiff requested and the EEOC mailed a Right to Sue notice

on July 10, 2019, and it was not received until on or about July 15, 2019.

      3.     Declaratory, injunctive, and equitable relief is sought pursuant to 28

U.S.C. §§ 2201, 2202, and 42 U.S.C. § 2000e-5(g).

      4.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. § 2000e-

5(k) and Fed. R. Civ. P. 54.

      5.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial




                                          2
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 3 of 17



district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

                                     PARTIES

      6.     Plaintiff, is a Plaintiff is a 60 year old Caucasian female and a citizen

of the State of Florida who resides in Navarre, Florida and is an employee within

the meaning of Florida Private Sector Whistle-blower’s Statute, Fla. Stat. Section

448.101, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e

et seq., and Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

      7.     Defendant, HNWS, HNWS is a member owned, not for profit,

corporation. Each member of the water system holds membership in the

corporation upon signing a service agreement when connecting to the system. The

operation of the HNWS is governed by a set of bylaws, which are enforced by a

seven member-elected Board of Directors. Board members are elected by the

members for a three year term and receive no compensation. Defendant is an

“employer,” pursuant to the Florida Private Sector Whistle-blower’s Statute, Fla.

Stat. Section 448.101, Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., and Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes, as it employs fifteen (15) or more employees.




                                          3
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 4 of 17



                                         FACTS

      8.     Plaintiff is a 60 year old Caucasian female.

      9.     Plaintiff began as Human Resources Director at Holley Navarre Water

System (HNWS) in August of 2017, and directly reported to the General Manager,

Paul Gardner.

      10.    In September 2017, Mr. Gardner filed a complaint against Board of

Director (BOD) Vice-President James Calkins for harassment and age

discrimination.

      11.    Defendant’s BOD attorney instructed the BOD to seek outside

counsel due to a conflict of interest.

      12.    BOD signed a letter of engagement with a Pensacola law firm to

investigate and determine any possible liability of the complaint.

      13.    Mr. Gardner then filed an additional complaint against BOD Brian

Kelly in November, 2017, for the same type of harassment and age discrimination.

      14.    Sometime in December or January, Mr. Calkins and BOD Ricki

Desantis contacted HNWS IT Specialist Torin Brand and instructed him to give

them access to Plaintiff’s e-mail and not to let anyone know what he had been

instructed to do; Mr. Brand complied.




                                           4
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 5 of 17



      15.    At a Special Called Meeting by James Calkins on Sunday afternoon

February 4, 2018, Mr. Desantis passed out a copy of an email Plaintiff had sent to

Mr. Ralph Peterson on December 4, 2017.

      16.    The email included attachments (newspaper advertisements, etc.) that

Plaintiff had gathered.

      17.    BOD, members Daryl Lynchard and/or Will Goulet said upon looking

at the e-mail that the BOD needs to get rid of her.

      18.    Mr. Lynchard then made the motion and it was decided by majority

vote that Plaintiff should be terminated.

      19.    Upon arrival at work the next day at 7:00 AM, Plaintiff was told that

the BOD had decided to terminate her position.

      20.    Plaintiff’s Separation Notice said “Elimination of My Position”.

      21.    In February of 2018, the BOD introduced hired Ms. Jennifer Tweedy,

a younger and less qualified individual who was given a larger salary, and her job

description included Plaintiff’s former job duties.

      22.    Plaintiff reasonably believed, in good faith, that the BOD’s treatment

of Mr. Gardner was discriminatory and in violation of both Florida and federal

anti-discrimination laws.

      23.    Plaintiff reported the harassment of Mr. Gardner to the investigating

attorney.


                                            5
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 6 of 17



      24.    Any possible assertion that Plaintiff was terminated for performance

reasons, or that there was a viable business justification for the dismissal, is

entirely pretextual for Defendant’s retaliation and discrimination against her for

engaging in a protective activity set forth pursuant to the Florida Public Sector

Whistleblower Act, Title VII of the Civil Rights Act.

    25. Plaintiff had objected, according to a reasonable and bona fide good

faith belief, to the activities, policies and or practices of the Defendant, which

violated federal and state anti-discrimination laws.

    26. Plaintiff’s discharge was in close proximity to the aforementioned legal

objections, in that Plaintiff was ultimately terminated on February 5, 2018; hours

after the BOD intercepted her e-mails.

    27. There was no legitimate business reason, or business justification, for

implementing the termination of the Plaintiff from her employment with the

Defendant; and Plaintiff’s objections to the Defendant’s legal violations were

reasonably made, in good faith.

    28. The adverse personnel action, the termination of Plaintiff from her

employment, as described and set forth above, clearly constituted a prohibited

employment practice, contrary to the public policy of the State of Florida.

    29. As a result of the Defendant’s violations of the Florida Private Sector

Whistleblower Act, the Plaintiff has been substantially damaged, in that she has


                                          6
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 7 of 17



lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from employment.

    30.    As a result of being wrongfully and unlawfully discharged from her

employment, Plaintiff has been experiencing anxiety and difficult economic

circumstances, resulting from the unlawful discharge; and the Plaintiff has also

sustained continued mental and psychological distress, due to the unlawful

dismissal from employment.

                               FIRST CAUSE OF ACTION
                              (TITLE VII – RETALIATION)

   31.          Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 30 of this complaint with the same force and effect as if set

forth herein.

   32.     Defendant retaliated against Plaintiff for availing herself of the

protections afforded her pursuant to Title VII of the Civil Rights Act of 1964.

   33.     Plaintiff objected to, and/or refused to participate in, any activity, policy,

or practice of the employer which is in violation of a law, rule, or regulation.

   34.    Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relief.



                                             7
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 8 of 17




                                 SECOND CAUSE OF ACTION
                       (FLORIDA CIVIL RIGHTS ACT - RETALIATION)

   35.          Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 30 of this complaint with the same force and effect as if set

forth herein.

   36.          Defendant has retaliated against Plaintiff for availing herself of the

protections afforded her pursuant to the Florida Civil Rights Act.

   37.          Plaintiff objected to, and refused to participate in, any activity, policy,

or practice of the employer which is in violation of a law, rule or regulation.

   38.          Plaintiff has suffered damages and will continue to suffer damages in

the future as a result of Select actions.

                                  THIRD CAUSE OF ACTION
                                 (AGE DISCRIMINATION – FCHR)
   39.          Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 30 of this complaint with the same force and effect as if set

forth herein.

   40.          This is an action to remedy discrimination on the basis of Plaintiff’s

age in the terms, conditions, and privileges of her employment with Defendant in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

   41.          At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter
                                              8
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 9 of 17



760 et seq., Florida Statutes.

   42.    At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of the Florida Civil Rights Act of 1992, as

amended, Chapter 760 et seq., Florida Statutes, as the Defendant employed more

than 20 employees.

   43.    While employed with Defendant, Plaintiff performed the duties and

responsibilities of her position in a more than satisfactory manner.

   44.    Any possible assertion that there was a viable business justification for

the Plaintiff’s termination is entirely pretextual for Defendant’s discrimination

against her for engaging in a protective activity.

   45.    The adverse personnel action, the termination of Plaintiff’s employment

clearly violated Plaintiff’s right under the Florida Civil Rights Act of 1992, as

amended, Chapter 760 et seq., Florida Statutes.

   46.    As a result of the Defendant’s violations of the Florida Civil Rights Act

of 1992, as amended, Chapter 760 et seq., Florida Statutes, the Plaintiff has been

substantially damaged, in that she has lost wages, associated job benefits; and in

addition, he has sustained compensatory damages, based upon emotional distress,

associated with the wrongful, unlawful and discriminatory termination that lead to

her discharge from Defendant’s employment.




                                           9
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 10 of 17



   47.    As a result of being wrongfully and unlawfully discriminated against that

lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

   48.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

   49.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                           FOURTH CAUSE OF ACTION
                          (AGE DISCRIMINATION - ADEAA)

   50.    Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 30 of this complaint with the same force and effect as if set

forth herein.

   51.    This is an action to remedy retaliation by the Defendant in violation of

the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. § 262 et

seq., and Amendments (ADEAA).

   52.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Age Discrimination in Employment Act of 1967
                                         10
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 11 of 17



(ADEA), 29 U.S.C. § 262 et seq., and Amendments (ADEAA).

   53.    At all times material hereto, Defendant was an employer within the

meaning of the Age Discrimination in Employment Act of 1967 (ADEA), 29

U.S.C. § 262 et seq., and Amendments (ADEAA), as the Defendant employed

more than 20 employees.

   54.    While employed with Defendant, Plaintiff performed the duties and

responsibilities of her position in a more than satisfactory manner.

   55.    Any possible assertion that there was a viable business justification for

the Plaintiff’s termination is entirely pretextual for Defendant’s retaliation against

her for engaging in a protective activity.

   56.    The adverse personnel action, the termination of Plaintiff’s employment

clearly violated Plaintiff’s right under the Age Discrimination in Employment Act

of 1967 (ADEA), 29 U.S.C. § 262 et seq., and Amendments (ADEAA), and such

action clearly constituted a prohibited employment practice, contrary to the public

policy of the FCRA.

   57.    As a result of the Defendant’s violations of the Age Discrimination in

Employment Act of 1967 (ADEA), 29 U.S.C. § 262 et seq., and Amendments

(ADEAA), the Plaintiff has been substantially damaged, in that she has lost wages,

associated job benefits; and in addition, he has sustained compensatory damages,




                                             11
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 12 of 17



based upon emotional distress, associated with the wrongful, unlawful and

retaliatory demotion that lead to her discharge from Defendant’s employment.

   58.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

   59.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

   60.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Age Discrimination in Employment Act of 1967 (ADEA), 29

U.S.C. § 262 et seq., and Amendments (ADEAA).

                     FIFTH CAUSE OF ACTION
    (FLORIDA PUBLIC SECTOR WHISTLEBLOWER ACT – RETALIATION)

   61.    Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 30 of this complaint with the same force and effect as if set

forth herein.

   62.    This is an action for a violation of the Florida Private Sector Whistle-

blower Act, Fla. Stat. Sections 448.101—448.105.



                                          12
    Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 13 of 17



   63.   At all material times herein, Plaintiff was an employee of the Defendant;

HNWS, within the meaning of Florida Statute Section 448.101(3).

   64.   At all material times herein, Defendant, HNWS, was an employer, within

the meaning of Florida Statute Section 448.101(3).

   65.      The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

   66.      As a result of the Defendant’s violations of the Florida Civil Rights

Act of 1992, as amended, Chapter 760 et seq., Florida Statutes, the Plaintiff has

been substantially damaged, in that she has lost wages, associated job benefits; and

in addition, she has sustained compensatory damages, based upon emotional

distress, associated with the wrongful, unlawful and discriminatory termination

that lead to her discharge from Defendant’s employment.

   67.      As a result of being wrongfully and unlawfully discriminated against

that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.




                                         13
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 14 of 17



   68.         Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

   69.         Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

         70.   There was no legitimate business reason, or business justification, for

implementing the termination of the Plaintiff from her employment with the

Defendant; and Plaintiff’s objections to the Defendant’s legal violations were

consistently and reasonably made, in good faith.

         71.   The adverse personnel action, the termination of Plaintiff from her

employment, as described and set forth above, clearly violated Florida Statute

Section 448.102(3); and such action clearly constituted a prohibited employment

practice, contrary to the public policy of the State of Florida.

         72.   As a result of the Defendant’s violations of the Florida Private Sector

Whistleblower Act, the Plaintiff has been substantially damaged, in that she has

lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from employment.




                                           14
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 15 of 17



       73.       As a result of being wrongfully and unlawfully discharged from her

employment, Plaintiff has been experiencing anxiety and difficult economic

circumstances, resulting from the unlawful discharge; and the Plaintiff has also

sustained continued mental and psychological distress, due to the unlawful

dismissal from employment.

       74.       Plaintiff was the subject of retaliation through adverse workplace and

personnel actions in violation of the Florida Public Sector Whistleblower Act.

       75.       Plaintiff suffered damages and will continue to suffer irreparable

injury in the future as a result of the Defendant’s retaliatory acts until this Court

grants relief.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a)        Declaring the acts and practices complained of herein are violations of

the Title VII, ADEA, FCRA, and Florida Public Sector Whistleblower Act;

       b)        Enjoining and permanently restraining those violations of the Title

VII, ADEA, the FCRA and Florida Public Sector Whistleblower Act;

       c)        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;


                                             15
     Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 16 of 17



       d)      Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, lost wages (back pay), fringe benefits,

pension, and other lost benefits.

       e)      Awarding Plaintiff Front or Future Pay;

       f)      Awarding Plaintiff liquidated damages;

       g)      Compensatory damages, for past and future emotional and health

distress;

       h)      The costs of this action, together with reasonable attorney’s fees; and

       i)      Any other further relief, allowable under § 448.101- 448.105, Florida

Statutes, Title VII or the FCRA and which is necessary and proper, to make the

Plaintiff whole, due to the statutory violation.

       j)      Granting such other and further relief as the court deems just and

proper in the premises.

                               DEMAND FOR JURY TRIAL
            Plaintiff demands Trial by Jury of All Issues So Triable.




                                           16
Case 3:19-cv-03645-TKW-HTC Document 1 Filed 10/07/19 Page 17 of 17



                              Respectfully submitted,
                              Dated: October 7, 2019.

                                     By: /s/ Clayton M. Connors
                                     CLAYTON M. CONNORS
                                     Florida Bar No.: 0095553
                                     Email: cmc@westconlaw.com
                                     R. JOHN WESTBERRY
                                     Florida Bar No.: 244661
                                     Email: rjw@westconlaw.com
                                     WESTBERRY & CONNORS, LLC.
                                     4400 Bayou Blvd., Suite 32A
                                     Pensacola, Florida 32503
                                     Tel: (850) 473-0401
                                     Fax: (850) 473-1388
                                     Attorney for Plaintiff




                                17
